EXHIBIT HOLDBACK ESCROW AGREEMENT This ESCROW AGREEMENT (the “Agreement”) is made as of March 29, 2010 by and between Expedite 4, Inc., a Delaware corporation (the “Company”), Anslow & Jaclin, LLP, (the “Escrow Agent”) and Rodman & Renshaw, LLC, a New York limited liability company (the “Placement Agent”). W I T N E S E T H: WHEREAS, the Company is offering to certain investors (the “Investors”), on a “best efforts” basis, investment units (“Units”), each Unit consisting of two (2) shares of the Company’s common stock (the “Common Stock”) and warrants to purchase one (1) share of the Company’s common stock at an exercise price of $5.50 per share (the “Warrants” and collectively with the Common Stock, the “Securities”), for aggregate gross proceeds of a minimum of $5,000,000 and up to a maximum of $10,000,000 (the “Offering”), in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6), Regulation D and/or Regulation S as promulgated by the United States
